Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 21 - 40 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method of operating several logical networks over a network virtualization infrastructure. Each independent claim identifies the uniquely distinct features: 

Regarding claim 21, a method for configuring a plurality of host computers to implement a logical router for a logical network, the method comprising:
receiving a description of a logical network that comprises a logical router;
generating configuration data for a plurality of host computers, the configuration data for each host computer of the plurality of host computers comprising (i) instructions to execute a managed physical routing element (MPRE) for implementing the logical router, the MPRE connecting to a port of a managed physical switching element (MPSE) that also executes on the host computer and (ii) a list of logical interfaces (LIFs) of the logical router, each LIF corresponding to a different segment of the logical network; and
providing the generated configuration data to the plurality of host computers.

Regarding claim 31, a non-transitory machine readable medium storing a program which when executed by at least one processing unit configures a plurality of host computers to implement a logical router for a logical network, the program comprising set of instructions for:
receiving a description of a logical network that comprises a logical router;
generating configuration data for a plurality of host computers, the configuration data for each host computer of the plurality of host computers comprising (i) instructions to execute a managed physical routing element (MPRE) for implementing the logical router, the MPRE connecting to a port of a managed physical switching element (MPSE) that also executes on the host computer and (ii) a list of logical interfaces (LIFs) of the logical router, each LIF corresponding to a different segment of the logical network; and
providing the generated configuration data to the plurality of host computers.

The closest prior art, LAMBETH discloses conventional method in allocated private networks in a virtual infrastructure, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/
Examiner, Art Unit 2473  
                                                                                                                                                                                         

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473